Name: Council Directive 72/464/EEC of 19 December 1972 on taxes other than turnover taxes which affect the consumption of manufactured tobacco
 Type: Directive
 Subject Matter: agri-foodstuffs;  plant product;  taxation
 Date Published: 1972-12-31

 Avis juridique important|31972L0464Council Directive 72/464/EEC of 19 December 1972 on taxes other than turnover taxes which affect the consumption of manufactured tobacco Official Journal L 303 , 31/12/1972 P. 0001 - 0033 Finnish special edition: Chapter 9 Volume 1 P. 0022 English special edition: Series I Chapter 1972(31.12)L303 P. 0003 Swedish special edition: Chapter 9 Volume 1 P. 0022 Greek special edition: Chapter 09 Volume 1 P. 0035 Spanish special edition: Chapter 09 Volume 1 P. 0039 Portuguese special edition Chapter 09 Volume 1 P. 0039 COUNCIL DIRECTIVE of 19 December 1972 on taxes other than turnover taxes which affect the consumption of manufactured tobacco (72/464/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community and in particular Articles 99 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Having regard to the Opinion of the Economic and Social Committee, Whereas the objective of the Treaty is to establish an economic union within which there is healthy competition and whose characteristics are similar to those of a domestic market ; and, as regards manufactured tobacco, achievement of this aim presupposes that the application in the Member States of taxes affecting the consumption of products in this sector does not distort conditions of competition and does not impede their free movement within the Community; Whereas the taxes which at present affect the consumption of manufactured tobacco do not meet these requirements since these taxes are not neutral from the point of view of competition and often constitute serious obstacles to the interpenetration of markets; Whereas it is therefore in the interest of the Common Market that the rules for taxes affecting the consumption of manufactured tobacco should be harmonized, in order progressively to eliminate from the present systems those factors which are likely to hinder free movement and distort the conditions of competition, whether at national level or at Community level; Whereas the Council Directives of 11 April 1967 1 concern the harmonization of turnover taxes; Whereas, as far as excise duties are concerned, harmonization of structures must, among other things, result in competition in the different categories of manufactured tobacco belonging to the same group not being distorted by the effects of the charging of the tax and, consequently, in the opening of the national markets of the Member States; Whereas, as regards cigarettes, the abovementioned objective is best achieved by a system which provides for a degression in the incidence of the tax and whereas for this purpose, the tax imposed on these products should consist of a proportional excise duty combined with a specific excise duty, the amount of which is fixed by each Member State in accordance with Community criteria; Whereas the structures for excise duties on manufactured tobacco should be harmonized by stages; Whereas the imperative needs of competition imply a system of freely formed prices for all groups of manufactured tobacco; HAS ADOPTED THIS DIRECTIVE: TITLE I General principles Article 1 1. The structure of the excise duty to which the Member States subject manufactured tobacco shall be harmonized in several stages. 1OJ No 71, 14.4.1967, pp. 1301/67 and 1303/67. 2. This Directive lays down general principles for this harmonization, as well as the special criteria applicable during the first stage of harmonization. 3. On the basis of Articles 99 and 100 of the Treaty, the Council shall, at least one year before the expiry of the period provided for in Article 7 (1), adopt a Directive laying down the special criteria applicable during the following stage or stages. 4. The transition from one stage of harmonization to the next shall be decided on by the Council on a proposal from the Commission, taking into account the effects produced during the stage in progress by the measures introduced by the Member States into their system of excise duties in order to comply with the provisions applicable during that stage. The transition from one stage to the next may be deferred especially if it is likely to involve disproportionate losses of revenue for a Member State. Article 2 The Member States shall refrain from subjecting manufactured tobacco to any tax other than the excise duty referred to in Article 1 and the value added tax provided for in the Council Directive of 11 April 1967. 1 Article 3 1. The following shall be considered to be manufactured tobacco: (a) cigarettes (b) cigars and cigarillos (c) smoking tobacco (d) snuff (e) chewing tobacco. 2. The Council shall, on a proposal from the Commission, adopt the provisions necessary to determine the way in which manufactured tobacco should be defined and classified in groups. Article 4 1. In each Member State national and imported cigarettes shall be subjected to a proportional excise duty calculated on the maximum retail selling price, including Custom-duties, and also to a specific excise duty cals culated per unit of the product. 2. The rate of the proportional excise duty and the amount of the specific excise duty must be the same for all cigarettes. 3. At the final stage of harmonization of structures, the same ratio shall be established for cigarettes in all Member States between the proportional excise duty and the specific excise duty, in such a way that the range of retail selling prices reflects fairly the difference in the manufacturers' delivery prices. 4. Where necessary, the excise duty on cigarettes may include a minimum tax component, the ceiling for which shall be determined for each stage by the Council on a proposal from the Commission. Article 5 1. Manufacturers and importers shall be free to determine the maximum retail selling price for each of their products. This provision may not, however, hinder implementation of the national systems of legislation regarding the control of price levels or the observance of imposed prices. 2. However, in order to facilitate the levying of the excise duty, the Member States may, for each group of manufactured tobacco, fix a scale of retail selling prices on condition that each scale has sufficient scope and variety to correspond in fact with the variety of Community products. Each scale shall be valid for all the products belonging to the group of manufactured tobacco which it concerns, without distinction on the basis of quality, presentation, the origin of the products or of the materials used, the characteristics of the undertakings or of any other criterion. Article 6 1. At the final stage at the latest the rules for collecting the excise duty shall be harmonized. During the preceding stages the excise duty shall, in principle, be collected by means of tax stamps. If they collect the excise duty by means of tax stamps, the Member States shall be obliged to make these stamps available to manufacturers and dealers in the other Member States. If they collect the excise duty by other means, the Member States shall ensure that no obstacle, either administrative or technical, affects trade between the Member States on that account. 1OJ No 71, 14.4.1967, p. 1301/67. 2. Importers and national manufacturers of manufactured tobacco shall be subject to the same system as regards the detailed rules for levying and paying the excise duty. TITLE II Special provisions applicable during the first stage of harmonization Article 7 1. Subject to Article 1 (4), the first stage of harmonization of the structures of the excise duty on manufactured tobacco shall cover a period of 24 months from 1 July 1973. 2. During this first stage of harmonization Articles 8 to 10 shall be applicable. Article 8 1. The amount of the specific excise duty levied on cigarettes shall be established for the first time by reference to cigarettes in the most popular price category according to the data available on 1 January 1973. 2. Without prejudice to the solution to be finally adopted regarding the ratio between the specific component and the proportional component, this amount may not be lower than 5 % or higher than 75 % of the aggregate amount of the proportional excise duty and the specific excise duty levied on these cigarettes. 3. If the excise duty on the price class referred to above is amended after 1 January 1973, the amount of the specific excise duty shall be established by reference to the new tax burden on the cigarettes referred to in paragraph 1. Article 9 In derogation from Article 4 (1), each Member State may exclude Customs duties from the basis of calculation of the proportional excise duty on cigarettes. Article 10 The Member States may levy on cigarettes a minimum excise duty the amount of which may not, however, be higher than 90 % of the aggregate amount of the proportional excise duty and the specific excise duty which they levy on the cigarettes referred to at Article 8 (1). TITLE III Final provisions Article 11 Where necessary, the Council shall, on a proposal from the Commission, adopt provisions for the application of this Directive. Article 12 1. The Member States shall bring into force the provisions laid down by law, regulation or administrative action necessary to comply with the provisions of this Directive not later than 1 July 1973, and shall inform the Commission immediately that they have done so. 2. The Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 13 This Directive is addressed to the Member States. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP ADDITIONAL AGREEMENT Concerning the validity, for the Principality of Liechtenstein, of the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 THE EUROPEAN ECONOMIC COMMUNITY, THE SWISS CONFEDERATION, THE PRINCIPALITY OF LIECHTENSTEIN, Whereas by the Treaty of 29 March 1923 the Principality of Liechtenstein and Switzerland constitute a customs union and whereas that Treaty does not confer validity for the Principality of Liechtenstein on all the provisions of the Agreement between the European Economic Community and the Swiss Confederation signed on 22 July 1972; Whereas the Principality of Liechtenstein has expressed the desire that all the provisions of that Agreement should apply to it, HAVE AGREED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Swiss Confederation signed on 22 July 1972 shall likewise apply to the Principality of Liechtenstein. Article 2 For the purpose of implementing the Agreement referred to in Article 1 and without modifying its bilateral nature between the Community and Switzerland, the Principality of Liechtenstein may cause its interests to be represented through a representative within the Swiss delegation to the Joint Committee. Article 3 This additional Agreement will be approved by Switzerland, the Principality of Liechtenstein and the Community in accordance with their own procedures. It shall enter into force at the same time as the Agreement referred to in Article 1 and shall continue to apply for so long as the Treaty of 29 March 1923 remains in force. UdfÃ ¦rdiget i Bruxelles, den toogtyvende juli nitten hundrede og tooghalvfjerds. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Juli neunzehnhundertzweiundsiebzig. Done at Brussels on this twenty-second day of July in the year one thousand nine hundred and seventy-two. Fait Ã Bruxelles, le vingt-deux juillet mil neuf cent soixante-douze. Fatto a Bruxelles, il ventidue luglio millenovecentosettantadue. Gedaan te Brussel, de tweeÃ «ntwintigste juli negentienhonderdtweeÃ «nzeventig. Utferdiget i Brussel, tjueandre juli nitten hundre og syttito. PÃ ¥ RÃ ¥det for De europÃ ¦iske FÃ ¦llesskabers vegne Im Namen des Rates der EuropÃ ¤ischen Gemeinschaften In the name of the Council of the European Communities Au nom du Conseil des CommunautÃ ©s europÃ ©ennes A nome del Consiglio delle ComunitÃ europee Namens de Raad van de Europese Gemeenschappen For RÃ ¥det for De Europeiske Fellesskap >PIC FILE= "T0010761"> AGREEMENT between the European Economic Community and the Swiss Confederation THE EUROPEAN ECONOMIC COMMUNITY, of the one part, and THE SWISS CONFEDERATION, of the other part, DESIRING to consolidate and to extend, upon the enlargement of the European Economic Community, the economic relations existing between the Community and Switzerland and to ensure, with due regard for fair conditions of competition, the harmonious development of their commerce for the purpose of contributing to the work of constructing Europe, RESOLVED to this end to eliminate progressively the obstacles to substantially all their trade, in accordance with the provisions of the General Agreement on Tariffs and Trade concerning the establishment of free trade areas, DECLARING their readiness to examine, in the light of any relevant factor, and in particular of developments in the Community, the possibility of developing and deepening their relations where it would appear to be useful in the interests of their economies to extend them to fields not covered by this Agreement, HAVE DECIDED, in pursuit of these objectives and considering that no provision of this Agreement may be interpreted as exempting the Contracting Parties from the obligations which are incumbent upon them under other international agreements, TO CONCLUDE THIS AGREEMENT: Article 1 The aim of this Agreement is: (a) to promote through the expansion of reciprocal trade the harmonious development of economic relations between the European Economic Community and the Swiss Confederation and thus to foster in the Community and in Switzerland the advance of economic activity, the improvement of living and employment conditions, and increased productivity and financial stability, (b) to provide fair conditions of competition for trade between the Contracting Parties, (c) to contribute in this way, by the removal of barriers to trade, to the harmonious development and expansion of world trade. Article 2 The Agreement shall apply to products originating in the Community or Switzerland: (i) which fall within Chapters 25 to 99 of the Brussels Nomenclature excluding the products listed in Annex I; (ii) which are specified in Protocol No 2, with due regard to the arrangements provided for in that Protocol. Article 3 1. No new customs duty on imports shall be introduced in trade between the Community and Switzerland. 2. Customs duties on imports shall be progressively abolished in accordance with the following timetable: (a) on 1 April 1973 each duty shall be reduced to 80 % of the basic duty; (b) four further reductions of 20 % each shall be made on: 1 January 1974, 1 January 1975, 1 January 1976, 1 July 1977. Article 4 1. The provisions concerning the progressive abolition of customs duties on imports shall also apply to customs duties of a fiscal nature. The Contracting Parties may replace a customs duty of a fiscal nature or the fiscal element of a customs duty by an internal tax. 2. Denmark, Ireland, Norway and the United Kingdom may retain until 1 January 1976 a customs duty of a fiscal nature or the fiscal element of a customs duty in the event of implementation of Article 38 of the "Act concerning the Conditions of Accession and the Adjustments to the Treaties" drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland. 3. Switzerland may retain temporarily, while observing the conditions of Article 18, duties corresponding to the fiscal element contained in customs duties on imports of products specified in Annex II. The Joint Committee provided for in Article 29 shall examine whether the conditions set out in the preceding subparagraph are being met, particularly where a change has been made in the amount of the fiscal element. The Joint Committee shall examine the position with a view to the conversion of such duties into internal charges before 1 January 1980 or before any other date which it might determine in the light of circumstances. Article 5 1. The basic duty to which the successive reductions provided for in Article 3 and in Protocol No 1 are to be applied shall, for each product, be the duty actually applied on 1 January 1972. 2. If, after 1 January 1972, any tariff reductions resulting from the tariff agreements concluded as a result of the Trade Conference held in Geneva from 1964 to 1967 become applicable, such reduced duties shall replace the basic duties referred to in paragraph 1. 3. The reduced duties calculated in accordance with Article 3 and Protocol No 1 shall be applied rounded to the first decimal place. Subject to the application by the Community of Article 39 (5) of the "Act concerning the Conditions of Accession and the Adjustments to the Treaties" drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland, as regards the specific duties or the specific part of the mixed duties in the Irish Customs Tariff, Article 3 and Protocol No 1 shall be applied, with rounding to the fourth decimal place. Article 6 1. No new charge having an effect equivalent to a customs duty on imports shall be introduced in trade between the Community and Switzerland. 2. Charges having an effect equivalent to customs duties on imports introduced on or after 1 January 1972 in trade between the Community and Switzerland shall be abolished upon the entry into force of the Agreement. Any charge having an effect equivalent to a customs duty on imports, the rate of which on 31 December 1972 is higher than that actually applied on 1 January 1972 shall be reduced to the latter rate upon the entry into force of the Agreement. 3. Charges having an effect equivalent to customs duties on imports shall be progressively abolished in accordance with the following timetable: (a) by 1 January 1974 at the latest each charge shall be reduced to 60 % of the rate applied on 1 January 1972; (b) three further reductions of 20 % each shall be made on: 1 January 1975, 1 January 1976, 1 July 1977. Article 7 1. No customs duty on exports or charge having equivalent effect shall be introduced in trade between the Community and Switzerland. Customs duties on exports and charges having equivalent effect shall be abolished not latter than 1 January 1974. 2. In the case of products listed in Annex III, the Contracting Parties may take, in such manner as they shall determine, the measures they consider necessary to implement their supply policies. Article 8 Protocol No 1 lays down the tariff treatment and arrangements applicable to certain products. Article 9 Protocol No 2 lays down the tariff treatment and arrangements applicable to certain goods obtained by processing agricultural products. Article 10 1. In the event of specific rules being established as or of any alteration of the current rules the Contracting Party in question may adapt the arrangements resulting from this Agreement in respect of the products which are the subject of those rules or alterations. 2. In such cases the Contracting Party in question shall take due account of the interests of the other Contracting Party. To this end the Contracting Parties may consult each other within the Joint Committee. Article 11 Protocol No 3 lays down the rules of origin. Article 12 A Contracting Party which is considering the reduction of the effective level of its duties or charges having equivalent effect applicable to third countries benefiting from most favoured-nation treatment, or which is considering the suspension of their application, shall, as far as may be practicable, notify the Joint Committee not less than thirty days before such reduction or suspension comes into effect. It shall take note of any representations by the other Contracting Party regarding any distortions which might result therefrom. Article 13 1. No new quantitative restriction on imports or measures having equivalent effect shall be introduced in trade between the Community and Switzerland. 2. Quantitative restrictions on imports shall be abolished on 1 January 1973 and any measures having an effect equivalent to quantitative restrictions on imports shall be abolished not later than 1 January 1975. Article 14 1. The Community reserves the right to modify the arrangements applicable to the petroleum products falling within heading Nos 27.10, 27.11, 27.12, ex 27.13 (paraffin wax, micro-crystalline wax, or bituminous shale and other mineral waxes) and 27.14 of the Brussels Nomenclature upon adoption of a common definition of origin for petroleum products, upon adoption of decisions under the common commercial policy for the products in question or upon establishment of a common energy policy. In this event the Community shall take due account of the interests of Switzerland ; to this end it shall inform the Joint Committee, which shall meet under the conditions set out in Article 31. 2. Switzerland reserves the right to take similar action should it be faced with like situations. 3. Subject to paragraphs 1 and 2, the Agreement shall not prejudice the non-tariff rules applied to imports of petroleum products. Article 15 1. The Contracting Parties declare their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products to which the Agreement does not apply. 2. The Contracting Parties shall apply their agricultural rules in veterinary, health and plant health matters in a non-discriminatory fashion and shall not introduce any new measures that have the effect of unduly obstructing trade. 3. The Contracting Parties shall examine, under the conditions set out in Article 31, any difficulties that might arise in their trade in agricultural products and shall endeavour to seek appropriate solutions. Article 16 From 1 July 1977 products originating in Switzerland may not enjoy more favourable treatment when imported into the Community than that applied by the Member States of the Community between themselves. Article 17 The Agreement shall not preclude the maintenance or establishment of customs unions, free trade areas or arrangements for frontier trade, except in so far as they alter the trade arrangements provided for in the Agreement, in particular the provisions concerning rules of origin. Article 18 The Contracting Parties shall refrain from any measure or practice of an internal fiscal nature establishing, whether directly or indirectly, discrimination between the products of one Contracting Party and like products originating in the territory of the other Contracting Party. Products exported to the territory of one of the Contracting Parties may not benefit from repayment of internal taxation in excess of the amount of direct or indirect taxation imposed on them. Article 19 Payments relating to trade in goods and the transfer of such payments to the Member State of the Community in which the creditor is resident or to Switzerland shall be free from any restrictions. The Contracting Parties shall refrain from any exchange or administrative restrictions on the grant, repayment or acceptance of short- and medium-term credits covering commercial transactions in which a resident participates. Article 20 The Agreement shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, law and order or public security, the protection of life and health of humans, animals or plants, the protection of national treasures of artistic, historic or archaeological value, the protection of industrial and commercial property, or rules relating to gold or silver. Such prohibitions or restrictions must not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Contracting Parties. Article 21 Nothing in the Agreement shall prevent a Contracting Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to trade in arms, munitions or war materials or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in time of war or serious international tension. Article 22 1. The Contracting Parties shall refrain from any measure likely to jeopardize the fulfilment of the objectives of the Agreement. 2. They shall take any general or specific measures required to fulfil their obligations under the Agreement. If either Contracting Party considers that the other Contracting Party has failed to fulfil an obligation under the Agreement, it may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 27. Article 23 1. The following are incompatible with the proper functioning of the Agreement in so far as they may affect trade between the Community and Switzerland: (i) all agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition as regards the production of or trade in goods; (ii) abuse by one or more undertakings of a dominant position in the territories of the Contracting Parties as a whole or in a substantial part thereof; (iii) any public aid which distorts or threatens to distort competition by favouring certain undertakings or the production of certain goods. 2. Should a Contracting Party consider that a given practice is incompatible with this Article, it may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 27. Article 24 Where an increase in imports of a given product is or is likely to be seriously detrimental to any production activity carried on in the territory of one of the Contracting Parties and where this increase is due to: (i) the partial or total reduction in the importing Contracting Party, as provided for in the Agreement, of customs duties and charges having equivalent effect levied on the product in question ; and (ii) the fact that the duties or charges having equivalent effect levied by the exporting Contracting Party on imports of raw materials or intermediate products used in the manufacture of the product in question are significantly lower than the corresponding duties or charges levied by the importing Contracting Party; the Contracting Party concerned may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 27. Article 25 If one of the Contracting Parties finds that dumping is taking place in trade with the other Contracting Party, it may take appropriate measures against this practice in accordance with the Agreement on implementation of Article VI of the General Agreement on Tariffs and Trade, under the conditions and in accordance with the procedures laid down in Article 27. Article 26 If serious disturbances arise in any sector of the economy or if difficulties arise which could bring about serious deterioration in the economic situation of a region, the Contracting Party concerned may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 27. Article 27 1. In the event of a Contracting Party subjecting imports of products liable to give rise to the difficulties referred to in Articles 24 and 26 to an administrative procedure, the purpose of which is to provide rapid information on the trend of trade flows, it shall inform the other Contracting Party. 2. In the cases specified in Articles 22 to 26, before taking the measures provided for therein or, in cases to which paragraph 3 (d) applies, as soon as possible the Contracting Party in question shall supply the Joint Committee with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Contracting Parties. In the selection of measures, priority must be given to those which least disturb the functioning of the Agreement. The safeguard measures shall be notified immediately to the Joint Committee and shall be the subject of periodical consultations within the Committee, particularly with a view to their abolition as soon as circumstances permit. 3. For the implementation of paragraph 2, the following provisions shall apply: (a) As regards Article 23, either Contracting Party may refer the matter to the Joint Committee if it considers that a given practice is incompatible with the proper functioning of the Agreement within the meaning of Article 23 (1). The Contracting Parties shall provide the Joint Committee with all relevant information and shall give it the assistance it requires in order to examine the case and, where appropriate, to eliminate the practice objected to. If the Contracting Party in question fails to put an end to the practice objected to within the period fixed by the Joint Committee, or in the absence of agreement in the Joint Committee within three months of the matter being referred to it, the Contracting Party concerned may adopt any safeguard measures it considers necessary to deal with the serious difficulties resulting from the practices in question ; in particular it may withdraw tariff concessions. (b) As regards Article 24, the difficulties arising from the situation referred to in that Article shall be referred for examination to the Joint Committee, which may take any decision needed to put an end to such difficulties. If the Joint Committee or the exporting Contracting Party has not taken a decision putting an end to the difficulties within thirty days of the matter being referred, the importing Contracting Party is authorized to levy a compensatory charge on the product imported. The compensatory charge shall be calculated according to the incidence on the value of the goods in question of the tariff disparities in respect of the raw materials or intermediate products incorporated therein. (c) As regards Article 25, consultation in the Joint Committee shall take place before the Contracting Party concerned takes the appropriate measures. (d) Where exceptional circumstances requiring immediate action make prior examination impossible, the Contracting Party concerned may, in the situations specified in Articles 24, 25 and 26 and also in the case of export aids having a direct and immediate incidence on trade, apply forthwith the precautionary measures strictly necessary to remedy the situation. Article 28 Where one or more Member States of the Community or Switzerland is in difficulties or is seriously threatened with difficulties as regards its balance of payments, the Contracting Party concerned may take the necessary safeguard measures. It shall inform the other Contracting Party forthwith. Article 29 1. A Joint Committee is hereby established, which shall be responsible for the administration of the Agreement and shall ensure its proper implementation. For this purpose, it shall make recommendations and take decision in the cases provided for in the Agreement. These decisions shall be put into effect by the Contracting Parties in accordance with their own rules. 2. For the purpose of the proper implementation of the Agreement the Contracting Parties shall exchange information and, at the request of either Party, shall hold consultations within the Joint Committee. 3. The Joint Committee shall adopt its own rules of procedure. Article 30 1. The Joint Committee shall consist of representatives of the Community, on the one hand, and of representatives of Switzerland, on the other. 2. The Joint Committee shall act by mutual agreement. Article 31 1. Each Contracting Party shall preside in turn over the Joint Committee, in accordance with the arrangements to be laid down in its rules of procedure. 2. The Chairman shall convene meetings of the Joint Committee at least once a year in order to review the general functioning of the Agreement. The Joint Committee shall, in addition meet whenever special circumstances so require, at the request of either Contracting Party, in accordance with the conditions to be laid down in its rules of procedure. 3. The Joint Committee may decide to set up any working party that can assist it in carrying out its duties. Article 32 1. Where Contracting Party considers that it would be useful in the interests of the economies of both Contracting Parties to develop the relations established by the Agreement by extending them to fields not covered thereby, it shall submit a reasoned request to the other Contracting Party. The Contracting Parties may instruct the Joint Committee to examine this request and, where appropriate, to make recommendations to them, particularly with a view to opening negotiations. 2. The agreements resulting from the negotiations referred to in paragraph 1 will be subject to ratification or approval by the Contracting Parties in accordance with their own procedures. Article 33 The Annexes and Protocols to the Agreement shall form an integral part thereof. Article 34 Either Contracting Party may denounce the Agreement by notifiying the other Contracting Party. The Agreement shall cease to be in force twelve months after the date of such notification. Article 35 The Agreement shall apply, on the one hand, to the territories to which the Treaty establishing the European Economic Community applies upon the terms laid down in that Treaty and, on the other, to the territory of the Swiss Confederation. Article 36 This Agreement is drawn up in duplicate, in the Danish, Dutch, English, French, German, Italian, and Norwegian languages, each of these texts being equally authentic. This Agreement will be approved by the Contracting Parties in accordance with their own procedures. It shall enter into force on 1 January 1973 provided that the Contracting Parties have notified each other before that date that the procedures necessary to this end have been completed. After this date this Agreement shall enter into force on the first day of the second month following such notification. The final date for such notification shall be 30 November 1973. The provisions applicable on 1 April 1973 shall be applied upon the entry into force of this Agreement if it enters into force after that date. UdfÃ ¦rdiget i Bruxelles, den toogtyvende juli nitten hundrede og tooghalvfjerds. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Juli neunzehnhundertzweiundsiebzig. Done at Brussels on this twenty-second day of July in the year one thousand nine hundred and seventy-two. Fait Ã Bruxelles, le vingt-deux juillet mil neuf cent soixante-douze. Fatto a Bruxelles, il ventidue luglio millenovecentosettantadue. Gedaan te Brussel, de tweeÃ «ntwintigste juli negentienhonderdtweeÃ «nzeventig. Utferdiget i Brussel, tjueandre juli nitten hundre og syttito. PÃ ¥ RÃ ¥det for De europÃ ¦iske FÃ ¦llesskabers vegne Im Namen des Rates der EuropÃ ¤ischen Gemeinschaften In the name of the Council of the European Communities Au nom du Conseil des CommunautÃ ©s europÃ ©ennes A nome del Consiglio delle ComunitÃ europee Namens de Raad van de Europese Gemeenschappen For RÃ ¥det for De Europeiske Fellesskap >PIC FILE= "T0010762"> ANNEX I List of products referred to in Article 2 of the Agreement >PIC FILE= "T0010763"> ANNEX II List of products referred to in Article 4 of the Agreement >PIC FILE= "T0010764"> >PIC FILE= "T0010765"> >PIC FILE= "T0010766"> ANNEX III List of products referred to in Article 7 of the Agreement >PIC FILE= "T0010767">